EXHIBIT 10.3

SEPARATION AGREEMENT AND GENERAL RELEASE

             The parties to this Separation Agreement and General Release
(“Agreement”) are Larry D. Grandia (“Grandia” ) and DAOU Systems, Inc. (“DAOU”
or the “Company”), (collectively, the “Settling Parties”). The Effective Date of
this Agreement is the date of execution.

RECITALS

             This Agreement is made with reference to the following facts:

        A.  Grandia intends to resign his position as Chief Executive Officer
and President of the Company effective November 14, 2000 or as of the date a new
Chief Executive Officer accepts employment with DAOU, whichever is sooner. The
date of his resignation will be the “Separation Date” for purposes of this
Agreement. For the period from October 31, 2000 through the Separation Date,
Grandia agrees to devote significant attention and time as Chief Executive
Officer of DAOU to the recruitment and selection of a new Chief Executive
Officer of DAOU. As of the Separation Date, Grandia’s rights and obligations as
an employee will cease, except as set forth in this Agreement.

        B.  The Company and Grandia desire to resolve and dispose of, fully and
completely, all claims, demands, and causes of action, known or unknown, which
Grandia may have against the Company or its subsidiaries or affiliates,
including, those rights, claims, demands and causes of action arising out of the
employment relationship, the June 15, 1999 employment agreement between Grandia
and DAOU ( the “Employment Agreement”) and the termination of the employment
relationship between Grandia and DAOU.

AGREEMENT

        1.  Effect of Separation on Salary and Benefits.

              1.1  On the Separation Date, DAOU shall provide Grandia with a
final paycheck which includes accrued and unused vacation pay, less all
applicable federal, state and local income, social security and other payroll
taxes.

              1.2  Within 14 days of the Separation Date, DAOU will provide
Grandia with election forms for medical insurance continuation as provided by
the Consolidated Omnibus Budget Reconciliation Act of 1986 (“COBRA”). Any cost
associated with the continuation of Grandia’s medical, life and car insurance
through November 30, 2000 will be assumed by DAOU.

              1.3  The Company will pay Grandia’s reasonable and customary
business expenses, if any, through November 30, 2000.

        2.  Additional Consideration to Grandia.

              2.1  Forgiveness of Loan. As of the Separation Date, DAOU releases
Grandia from his obligation under Section 3.5 of the Employment Agreement to
repay principal and accrued interest on the loan of Two Hundred Thousand Dollar
($200,000.00) described in that Section 3.5.

              2.2  Transfer in Ownership of Company Car and other DAOU property.
On the Separation Date, DAOU agrees to transfer ownership to Grandia of the 1999
Infinity Q45 that Grandia utilized during his employment with DAOU. Grandia
further is entitled to retain two DAOU personal computers that he utilized
during his employment with DAOU.

              2.3  Exceptions to Covenants. Pursuant to Section 7.2(b) of the
Employment Agreement, Grandia is prohibited for a period of one (1) year from
the Separation Date from soliciting business of the same or similar type being
carried on by DAOU, from any person known by Grandia to be a customer of DAOU
and with whom Grandia had personal contact during and by reason of his
employment with DAOU. DAOU acknowledges that Grandia has accepted the position
of Executive Vice President, Chief Technology Officer for Premier, Inc. By this
Agreement, DAOU releases Grandia from his obligations under Section 7.2(b) of
the Employment Agreement


--------------------------------------------------------------------------------

for the limited purpose of satisfying his employment obligations to Premier,
Inc. Other than this limited exception, Grandia understands and agrees that he
continues to be bound by the obligations described in Section 7.2(b) through
7.2(d) of the Employment Agreement for the time periods defined in the
Employment Agreement.

              2.4  Continuation of Vesting. In connection with the Employment
Agreement, Grandia received non-statutory options (the “ Non-Statutory Options”)
and incentive stock options (the “Incentive Stock Options”) to purchase shares
of DAOU Common Stock. A portion of the Non-Statutory Options were granted
pursuant to DAOU’s 1996 Stock Option Plan (the “Plan ”) and a portion of the
Non-Statutory Options were granted outside the Plan.

                     After the Separation Date and during any period in which
Grandia serves on DAOU’s Board of Directors (the “Board”) pursuant to Section
2.2 below, Grandia will continue vesting any Non-Statutory Options covered by
the Plan according to the schedule set forth in any stock option agreement
between DAOU and Grandia reflecting the grant of Non-Statutory Options under the
Plan. Grandia’s time to exercise any vested Non-Statutory Options covered by
this Section will run from the date he, for any reason, ceases to serve on the
Board.

                     From the Separation Date, Grandia will cease accruing any
Non-Statutory Stock Options granted outside the Plan and any Incentive Stock
Options. Treatment of the Non-Statutory Stock Options granted outside the Plan
will be pursuant to any stock option agreement reflecting that grant. Treatment
of any Incentive Stock Options will be pursuant to the Plan and any stock option
agreement between Grandia and DAOU reflecting that grant.

              2.5  No Other Obligations. Except as specified above, the Company
shall have no payment or other obligation to Grandia.

              2.6  Tax Consequences. The Company has made no representations to
Grandia as to his tax liability with respect to any of the above Consideration.
Grandia acknowledges that he has consulted with his own professional advisors
with respect to all tax matters, and is not relying on any representation by the
Company on any tax matter. Grandia will be solely responsible for any and all
tax responsibility for the payment by the Company, and for any additional tax
responsibility which may be assessed either against his or against the Company,
including any penalties assessed by any agency against any party, which may
arise as a result of his characterization of any payment.

        3.  Consideration from Grandia.

              3.1  General Release. In exchange for the consideration set forth
above, and specifically in Sections 2.1-2.3 above, and for other good and
valuable consideration, each of the Settling Parties, except as to such rights
or claims as may be created by this Agreement, releases and forever discharges
each of the Settling Parties, their present and former agents, employees,
officers, directors, shareholders, principals, predecessors, alter egos,
partners, parents, subsidiaries, affiliates, attorneys, insurers, successors and
assigns, from any and all claims, demands, grievances, causes of action or suit
of any kind arising out of, or in any way connected with, the dealings between
the parties through the Separation Date, including the employment relationship
and its termination. The Settling Parties also release and waive any and all
legal or administrative claims arising under any express or implied contract,
law, rule, regulation, or ordinance, including, but not limited to, Title VII of
the Civil Rights Act of 1964, the Fair Labor Standards Act, the Americans with
Disabilities Act, the California Fair Employment and Housing Act, the Family
Rights’ Act, the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) or the Age Discrimination in Employment Act of 1967, as amended
(“ADEA”). Grandia agrees that, except as described in this Agreement, as of the
Separation Date and the execution of this Agreement, Grandia is not entitled to
any benefits, consideration or sums from DAOU.

              3.2  Transition Services. In exchange for the consideration set
forth above, and specifically in Sections 2.1-2.3 above, and for no other
additional compensation, after the Separation Date and through December 31, 2000
Grandia agrees to provide the Company with transition services as shall be
reasonably requested by the Board (the “Transition Services”). DAOU agrees that
Grandia will not be required to provide Transition Services in an amount greater
than two hours per week.

              3.3  Board of Directors. In exchange for the consideration to
Grandia described in Section 2.4 above, Grandia agrees to serve as a member of
the Board for a period of one (1) year from the Separation Date.

2


--------------------------------------------------------------------------------

Grandia’s vesting as described in Section 2.4 will terminate in the event his
status as a member of the Board terminates for any reason. Grandia will receive
compensation as a member of the Board in an amount equal to that received by
other members of the Board.

        4.  Indemnification. Nothing in this Agreement may be construed as a
waiver by Grandia of any rights he may have for indemnification under any DAOU
insurance policy or written indemnification agreement for acts by Grandia in his
capacity as an officer or director of DAOU.

        5.  Acknowledgments. Each of the Settling Parties acknowledges that with
this document they have been advised in writing of their right to consult with
an attorney prior to executing this Agreement and release. The Settling Parties
expressly waive any rights and benefits they otherwise might have under
California Civil Code Section 1542, which provides:

        A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT
KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR.

        6.  Settlement. Nothing in this Agreement shall be construed as an
admission by the Company of any liability of any kind to Grandia.

        7.  Confidentiality and Other Agreements.

              7.1  Grandia acknowledges and agrees that he has a continuing
obligation to protect the Company’s Confidential Information according to the
terms and conditions of the Company’s Confidentiality and Invention Agreement
(“Confidentiality Agreement”) which he signed on June 15, 1999.

              7.2  The Settling Parties agree to keep confidential the terms of
this Agreement and agree to refrain from disclosing any information regarding
this Agreement to any third party unless required to do so (a) by a regulatory
body (e.g. filings with the Securities Exchange Commission (“SEC”); (b) in
financial disclosures to auditors or in audited financial statements; (c) under
oath, if properly ordered, in a court of competent jurisdiction; (d) to his
wife; or (e) previously disclosed publicly by the Company to the extent so
disclosed. Each of the Settling Parties agrees to notify the other Settling
Parties in writing upon first notification that he or it may be required by law
to disclose any information deemed confidential by this Agreement. Notice must
be provided in sufficient time for the party receiving notice to oppose or
otherwise respond to the request.

              7.3  Grandia agrees that he will not interfere with or otherwise
act adverse to the business affairs of the Company, including, without
limitation, making disparaging remarks, either orally or in writing, to any
person concerning the Company or the Company’s business.

        8.  Representations and Warranties. The parties represent and warrant as
follows:

              8.1  Each party has read this Agreement, understands its contents,
and understands its legal effect and binding nature. Each party further
acknowledges that he or it is acting voluntarily and of his own free will in
executing this Agreement.

              8.2  Grandia is not relying upon any statement, representation or
promise of the Company, or any of its officers, directors, agents, partners,
employees, consultants, representatives or attorneys in executing this Agreement
or in making this settlement except as expressly stated in this Agreement.

              8.3  Grandia acknowledges that with this document he has been
given a twenty-one (21) day period in which to consider entering into the
release of the ADEA claims, if any. In addition, Grandia acknowledges that he
has been informed that he may revoke a signed waiver of the ADEA claims for up
to seven days after executing this Agreement.

        9.  Claims Arising out of this Agreement.

              9.1  To the extent there is any controversy or dispute concerning
the interpretation or enforcement of any provisions of this Agreement, including
the arbitrability of such dispute, the Settling Parties shall submit such
dispute to arbitration in San Diego, California by one or more experienced labor
and employment law arbitrators licensed to practice law in California and
selected in accordance with the Employment Arbitration

3


--------------------------------------------------------------------------------

Rules of the American Arbitration Association. The arbitrator(s) shall not have
the power to modify any of the provisions of this Agreement. The arbitrator(s)’
decision shall be final and binding upon the parties and judgment upon the award
rendered by the arbitrator(s) may be entered in any court having jurisdiction.
The arbitrator will decide how the costs of arbitration should be shared.

              9.2  In the event of any arbitration arising out of or relating to
this Agreement, its breach or enforcement, including an action for declaratory
relief, the prevailing party in such action or proceedings shall be entitled to
receive his or its damages, court costs, and reasonable out-of-pocket expenses
including reasonable attorneys’ fees. Such recovery shall include court costs,
reasonable out-of-pocket expenses, and attorneys’ fees on appeal, if any. The
arbitrator(s) or court shall determine who is the prevailing party, whether or
not the dispute or controversy proceeds to final judgment. Both Grandia and the
Company expressly acknowledge this paragraph is not intended to in any way alter
the parties’ agreement that arbitration shall be the exclusive method of
resolving any dispute related to this Agreement or Grandia’s employment with the
Company.

        10.  Miscellaneous.

              10.1  This Agreement shall be deemed to have been executed and
delivered within the State of California, and its rights and obligations shall
be construed and enforced in accordance with and governed by, the laws of
California.

              10.2  Grandia and the Company understand and agree that this
Agreement shall bind and benefit their heirs, employees, parent corporation,
subsidiaries, affiliates, controlled corporations, sister corporations, agents,
representatives, predecessors, successors and assigns. The Company’s successors
shall include (without limitation) any person, corporation or other entity who
or which enters into a Corporate Transaction with the Company (hereinafter
“Company Successor”). For purposes of this Agreement, a “Corporate Transaction”
is defined to mean a transaction in which any person, corporation or other
entity acquires, directly or indirectly, all or substantially all of the stock,
business or assets of the Company, whether by way of merger, consolidation,
sale, transfer or otherwise.

              10.3  This Agreement may be amended only by an agreement in
writing designated as an amendment to this Agreement and signed by the parties.

              10.4  This Agreement may be executed in counterparts, and when
each party has signed and delivered at least one such counterpart, each
counterpart shall be deemed an original, and, when taken together with the other
executed counterparts, shall constitute one Agreement, which shall be binding
upon and effective as to all parties.





    


Dated: November 11, 2000      /s/ Larry D. Grandia     

--------------------------------------------------------------------------------

     Larry D. Grandia





     Daou Systems, Inc.


Dated: November 11, 2000   By:    /s/ Georges J. Daou     

--------------------------------------------------------------------------------

     Georges J. Daou
Chairman of the Board of Directors



4
